                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KYLE Z. MAZZA,

                   Plaintiff,
                                                    Case No. 19-cv-1724-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff did not use the

court’s current form when requesting to proceed without prepaying the filing

fee, but the outdated form he did file indicates that the plaintiff is not

employed—he last worked between October 2017 and February 2018, it

appears that he is not married, and it appears that he has no dependents he is


                                         1
responsible for supporting. Dkt. No. 3 at 2-4. The plaintiff lists no income and

no expenses, he does not own a car or a home or any other property of value,

and he has no cash on hand or in a checking or savings account. Id. at 2-5.

The plaintiff states, “I live with my mom and dad and they pay all of my living

expenses,” id. at 4, “I have no income, I only have Medicare. I rely on my

parents for everything,” id. at 6. The plaintiff has demonstrated that he cannot

pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that he was denied Social Security

benefits by the Commissioner and that the decision finding the plaintiff not

disabled is not in accordance with the purpose and intent of the Social Security

Act, is not supported by substantial evidence and is contrary to law. Dkt. No. 1

at 1-2. At this early stage in the case, and based on the information in the

plaintiff’s complaint, the court concludes that there may be a basis in law or in




                                          2
fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 26th day of November, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
